Case 2:20-cv-09091-PA-AS Document 63-20 Filed 08/23/21 Page 1 of 7 Page ID #:3219




                  EXHIBIT 26




                                                                                 243
                                                                De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 2 of 7 Page ID #:3220
                                                              Thrive Natural Care




                       Our Products                 Regenerative Mission         Superplant Skincare
                   Our Skin Health Philosophy                      Ingredients   Blog   Connect with Us




                  LEAVE PEOPLE AND THE PLANET
             HEALTHIER THAN WE FOUND THEM




https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                              2441/6
                                                                                             De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 3 of 7 Page ID #:3221
                                                              Thrive Natural Care

             Thrive Natural Care is effective, regenerative plant-based skin care for every
               body that empowers your skin naturally without depleting or degrading
                      communities or ecosystems. No filler, nothing superficial.

                               This footage is from one of our farms in Costa Rica.




                    OUR REGENERATIVE BUSINESS
                    MODEL RESTORES FARM LAND




             We aim far beyond ‘sustainable’. Our farms use native plants to improve soil
              and biodiversity on degraded lands, while boosting farmer incomes and


https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                    2452/6
                                                                                   De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 4 of 7 Page ID #:3222
                                                              Thrive Natural Care

               providing a high-quality supply of plant oils for our products. The more we
                                    grow, the more we can restore.




                                      AN INSPIRING TEAM




             Our American and Costa Rican team of entrepreneurs, chemists, ecologists,
            traditional herbalists, and rural farmers joined together and created one of the
                              most unique business models on the planet.




https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                    2463/6
                                                                                   De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 5 of 7 Page ID #:3223
                                                              Thrive Natural Care




          WHAT IS REGENERATIVE BUSINESS?




              A regenerative business builds ecological and social capital over time. It
          intentionally operates in a holistic and positive way across its entire footprint, so
              that landscapes, communities and living systems become healthier. By
          ensuring its activities restore healthy landscape function, regenerative business
                  blazes our path from the current extractive, economic-rationalist,
           consumeristic, inequitable, unhealthy world to one where humankind nurtures
                and is re-coupled with the environment that sustains and inspires us.

                   Shown here: Thrive Regenerative Farming on the left, Conventional
                                       Agriculture on the right.




https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                    2474/6
                                                                                   De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 6 of 7 Page ID #:3224
                                                              Thrive Natural Care




           THRIVE SKINCARE

           Home


           Products


           Skin Health
https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                    2485/6
                                                                                   De Lilly Decl. Ex. 26
        Case
8/18/2021       2:20-cv-09091-PA-AS Document 63-20 Mission
                                          Regenerative Filed–08/23/21        Page 7 of 7 Page ID #:3225
                                                              Thrive Natural Care




           Blog


           Contact Us


           FAQs




           EMPOWER YOUR SKIN + REGENERATE THE PLANET




           SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES, AND MORE.

              Email address                                                        SUBSCRIBE




           © 2021, Thrive Natural Care Powered by Shopify




https://thrivecare.co/pages/regenerative-mission?_pos=1&_sid=bf8209e13&_ss=r
                                                                                                    2496/6
                                                                                   De Lilly Decl. Ex. 26
